Exhibit 32 CERTIFICATION PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Donald L. Kovach and Candace A. Leatham hereby jointly certify as follows: They are the Chief Executive Officer and the Chief Financial Officer, respectively, of Sussex Bancorp (the “Company”); To the best of their knowledge, the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2009 (the “Report”) complies in all material respects with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and To the best of their knowledge, based upon a review of the Report, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Donald L. Kovach DONALD L. KOVACH President and Chief Executive Officer Date: May 15, 2009 By: /s/ Candace A. Leatham CANDACE A. LEATHAM Executive Vice President and Chief Financial Officer Date: May 15, 2009 (A signed original of this written statement required by Section 906 has been provided to Sussex Bancorp and will be retained by Sussex Bancorp and furnished to the
